218 S.W.3d 563 (2007)
Norma LOCKMAN, Respondent,
v.
Judith ALBER, Appellant.
No. ED 87728.
Missouri Court of Appeals, Eastern District, Division Five.
February 6, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 15, 2007.
Application for Transfer Denied May 1, 2007.
Stephen J. Barber, St. Louis, MO, for appellant.
James P. Bick, Jr., Clayton, MO for respondent.
Before BOOKER T. SHAW, C.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.


*564 ORDER

PER CURIAM.
Judith Alber (Defendant) appeals from the judgment entered by the Circuit Court of St. Louis County, awarding Norma Lockman (Plaintiff) $75,686.57 on her claim of fraudulent misrepresentation against Defendant. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).